Citation Nr: 0023588	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  95-41 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, with loose body, currently evaluated as 20 
percent disabling.

2.  Whether the assignment of a 10 percent rating for 
osteoarthritis of the right knee was proper.

3.  Whether the assignment of a 10 percent rating for a right 
foot disorder with ankle problems was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran served in the Army 
National Guard of New York from 1959 to 1965, with a period 
of active duty for training from November 1, 1959 to April 
30, 1960, and additional service from June 1, 1963 to 
September 17, 1963.  He has been represented throughout this 
appeal by the Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
New York, New York Regional Office (RO).  By a rating action 
in August 1993, the RO denied the veteran's claim for an 
increased rating for residuals of a right knee injury with 
loose body; this decision was confirmed by rating actions in 
September 1995 and January 1996.  Subsequently, a rating 
action in May 1997 established service connection for a right 
foot condition with ankle problems, and a 10 percent 
disability rating was assigned, effective July 21, 1994; this 
rating action confirmed the denial of an increased rating for 
the right knee disorder.  

By a rating action in January 1999, the RO continued a 20 
percent rating for the right knee injury with loose body; the 
RO granted a separate 10 percent disability rating for 
"plantar" osteoarthritis of the right knee, effective 
August 28, 1997.  The RO also confirmed the rating assigned 
for the right foot disorder with ankle problems.  

On July 10, 2000, the veteran appeared and offered testimony 
at a hearing before the undersigned member of the Board, 
sitting at New York, New York.  A transcript of the hearing 
is of record.  Additional medical records were submitted at 
the hearing; the veteran waived review by the RO.  The appeal 
was received at the Board later in July 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's service-connected residuals of a right knee 
injury with loose body include subjective complaints of 
chronic pain, swelling, locking, and stiffness in the joint; 
there is slight antalgic gait on the right, severe varus, 
edema, tenderness, and severe degenerative joint disease.  
Daily flare-ups associated with physical activity, prolonged 
walking, or standing for long periods of time, result in 
increased pain, swelling, and reduction in the range of 
motion.  

3.  The veteran is separately service-connected for 
degenerative joint disease of the right knee.  He is assigned 
a separate disability rating, based upon limitation of motion 
and pain on motion of the right knee.  Range of motion of the 
right knee was recently shown to be 0 to 70 degrees 
(noncompensable limitation of motion).  

4.  The veteran's service-connected right foot disorder with 
ankle problems are manifested by limitation of right ankle 
motion to 20 degrees of dorsiflexion and 20 degrees of 
plantar flexion with foot and ankle pain, tenderness, and X-
ray findings of calcaneal spur.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of a right knee injury with loose body, 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.3, 4.7, 4,71a, Diagnostic Code 5256-5263 (1999).  

2.  The criteria for a rating in excess of 10 percent for 
"plantar" osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.71a, Part 4, Diagnostic Code , 5003, 5010, 5260 
(1999).  

3.  The criteria for a rating in excess of 10 percent for a 
right foot condition with ankle problems, from the effective 
date of the initial grant of service connection, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5284 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
such claim.  Generally, an allegation that a service-
connected disability has increased in severity is sufficient 
to establish well-groundedness.  See Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992).  Likewise, the Board is satisfied that 
all relevant facts have been properly and sufficiently 
developed, such that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  The evidentiary assertions of the 
veteran are presumed credible for making this determination.  

A.  Factual background.

The records indicate that, during active duty for training, 
on June 1, 1963, the veteran was admitted to a hospital after 
twisting his right knee while walking over rough terrain; on 
admission, the knee was locked.  Examination revealed 
effusion of the right knee, and inability to completely 
straighten the knee; X-ray of the right knee was reported to 
be negative at admission.  On June 4, 1963, the veteran 
underwent arthrotomy of the right knee, at which time a 
bucket-handle tear of the medial meniscus was removed.  The 
post-operative course was complicated by suppurative 
arthritis of the knee due to staphylococcus aureus, resistant 
to penicillin, which required drainage and irrigation of the 
knee on three separate occasions.  The wound finally healed 
on June 17, 1963.  The veteran went on convalescent leave 
from August 29, 1963 through September 12, 1963.  The 
discharge diagnoses were tear, bucket-handle, medial 
meniscus, right knee; and arthritis, infective, due to 
staphylococcus aureus, following operation for removal of 
tear of medial meniscus, right knee joint.  Medical Board 
proceedings convened on September 16, 1963, concluded that 
the veteran was medically unfit for further military service 
due to the above cited diagnoses.  It was recommended that 
the veteran be released from active duty and returned to 
reserve status.  

Post service medical records dated in the 1960's, including 
VA as well as private treatment reports, reflect that the 
veteran continued to receive clinical attention and treatment 
for his right knee disorder, manifested mainly by pain and 
inability to flex and extend the knee.  Among these records 
was a report of a Medical Board proceeding convened in April 
1964, at which time it was determined that the veteran was 
physically unfit to perform the duty of his rank by reason of 
physical disability; it was noted that flexion in the right 
knee was limited to 45 degrees, and extension was limited to 
10 degrees.  The diagnosis was limitation of motion of the 
right knee.  VA examination dated in August 1964 reported a 
diagnosis of residual of patella infection right knee, 
postoperative status; a subsequent VA examination, conducted 
in December 1964, reported an assessment of residuals of 
postoperative meniscus with spurring of medial condyles of 
femur and tibia, right.  

Based upon the above clinical findings, a rating action in 
February 1965 established service connection for limitation 
of flexion, right knee, and assigned a 20 percent disability 
rating, effective January 1, 1964.  

During a VA compensation examination in February 1970, the 
veteran continued to complain of inability to flex the right 
knee.  He also complained of pain with prolonged walking and 
sitting, especially during bad weather; he also reported 
difficulty with stairs.  On examination, there was tenderness 
in the mid portion of the right knee.  Knee cap motion from 
side to side was limited to 10 degrees; extension was normal, 
but flexion was limited to 50 degrees.  The right knee 
circumference was 17 inches, while the left knee was 16 
inches.  X-ray study of the right knee revealed marginal 
spurs on the articular surfaces of the tibia; spurring was 
also noted on the anterior margin of the femur behind the 
patella.  The diagnosis was traumatic arthritis, 
postoperative residuals of arthrotomy.  The veteran was 
afforded a VA examination in September 1971, at which time it 
was noted that there were no changes in the condition since 
the last examination, except for increased severity and 
frequency of pain.  

The record is devoid of any medical records from 1971 until 
1993, when the veteran's claim for an increased rating was 
received in June 1993; at that time, the reported that the 
right knee had become much more severe, with increased pain 
and loss of mobility.  

The veteran was afforded a VA compensation examination in 
July 1993, at which time he complained of constant pain in 
the right knee, locking of the right knee, and painful 
limitation to the right knee over the past two months.  The 
veteran indicated that he was able to walk two to three 
blocks due to pain; he noted that he had to rest after three 
blocks.  The right knee had swelling 4cm compared to the left 
side.  There was tenderness in the posterior aspect, 
crepitus, and a scar in the medial side of the knee that was 
depressed and adherent.  He had an extension contracture at 
80 degrees; no mediolateral instability was noted.  The 
veteran was able to heel and toe walk; he was independent in 
all activities of daily living and was able to ambulate.  He 
was unable to squat.  Range of motion in the right knee was 
from 0 degrees to 80 degrees.  The right ankle had full 
pronation and supination; plantar flexion was 45 degrees, and 
dorsiflexion was -10 degrees.  X-ray study of the right knee 
showed marked degenerative changes with complete obliteration 
of the joint space.  It was noted that the veteran's gait was 
stable without any gait aid.  The pertinent diagnoses were 
history of injury to right knee; status post surgical repair 
of torn cartilage to right knee; residual extension 
contracture of the right knee at 80 degrees flexion with pain 
and swelling with one inch shortening of right lower 
extremity.  

Received in July 1994 was a private treatment report from 
Howard D. Balensweig, M.D., dated in May 1994, wherein he 
reported that, as a result of surgery on his right knee and 
subsequent infection in 1963, the veteran has ended with a 
grossly arthritic right knee with marked limitation of 
motion.  He reported that the veteran had a good deal of 
weakness of the quadriceps; he had 1-inch atrophy of the 
thigh.  Dr. Balensweig explained that the veteran also had 
enlargement of the knee and loose bodies, which explained why 
the knee had a tendency to lock.  Dr. Balensweig also 
explained that, since he only had a 45 degree range of motion 
of the right knee, the veteran had a major restriction of 
knee motion; he noted that the veteran also had some 
stiffness of the right ankle secondary to excessive strain on 
the ankle from the way he walked and, therefore, had a slight 
dropfoot on the right side not caused by weakness of any 
muscles, but by stiffness.  Dr. Balensweig indicated that 
estimated permanency relative to the right knee was between 
50 and 60 percent based upon the stiffness of the knee and 
the arthritic changes.  He also indicated that the veteran 
would knee a total or a knee fusion in the future, and that 
the veteran had sufficient findings to explain his complaints 
of pain and limited ability to walk.  A subsequent statement 
received from Dr. Balensweig, dated in December 1994, reflect 
a discussion of a left leg disorder which is not currently at 
issue.  

Of record is the result of an examination conducted by John 
E. Vallely, M.D. in March 1995, wherein he noted that the 
veteran walked with a slight limp involving his right knee.  
Dr. Vallely observed that the right knee was somewhat swollen 
with a thick, boggy synovium; there was obvious atrophy of 
the quadriceps on the right side and there was an arthrotomy 
scar.  Range of motion of the right knee was from -5 degrees 
of extension to 100 degrees of flexion which was described as 
a "marked" decrease in motion.  Dr. Vallely noted that the 
veteran also exhibited a lateral instability on varus 
stressing of the knee.  The diagnosis was osteoarthritis of 
the right knee, causally related to the meniscus tear of 1963 
and the subsequent procedure which was complicated by an 
infectious process.  Dr. Vallely stated that it is well known 
that total meniscectomy results in a high incidence and 
severe degree of osteoarthritis of the knee 10 to 15 years 
postoperatively.  

The veteran was afforded a VA compensation examination in 
October 1995, at which time he complained of an inability to 
flex the right knee due to locking and pain.  He also 
complained of pain in the right ankle with walking.  It was 
noted that the veteran came walking into the examining room 
with antalgic gait.  Examination of the right knee revealed a 
surgical scar on the medial surface of the knee; the scar was 
described as depressed, tender and mild.  Range of motion was 
limited in both extension and flexion; total range was 32 
degrees.  No mediolateral instability was noted.  There was 
tenderness on the side of the right knee and posterior 
surface; swelling was 3cm as compared to the left knee.  The 
right ankle showed no swelling or tenderness; range of motion 
was full.  There was tenderness below the second and third 
toes.  No metatarsalgia and no neurological deficit were 
noted.  Range of motion in the right knee revealed a flexion 
of 58 degrees and extension of -20; the right ankle had full 
range of motion.  The diagnoses were extensive degenerative 
arthritis, right knee; right foot and ankle pain, possible 
mild arthritis; and status post injury to the right knee with 
medial meniscal tear.  The examiner reported that the right 
ankle and right foot did not show any radiological and 
clinical abnormality except occasional pain, but right knee 
pathology probably may cause the right ankle condition.  

Received in September 1996 were private treatment reports 
from William Unis, M.D., P.C., dated from March 1996 to 
August 1996, wherein he indicated that the veteran had been 
under his care for right knee problems, including pain, 
swelling, and stiffness in that knee.  In an August 1996 
statement, Dr. Unis reported that the veteran eventually 
would need a knee fusion or a total knee replacement.  Dr. 
Unis stated that the veteran had a 50 percent disability of 
the right knee.  

At his personal hearing in March 1997, the veteran indicated 
that he was forced to stop using a knee brace because it was 
irritating the skin around the knee.  The veteran testified 
that the condition of the right knee caused him to limp; he 
noted that he had fallen on several occasions as a result of 
his right knee.  The veteran stated that he had pain and 
stiffness in the right knee, which restricted the distance he 
was able to walk and his ability to negotiate stairs.  The 
veteran indicated that he had constant swelling in the right 
knee.  The veteran explained that he worked as an investment 
advisor, a position that calls for him to sit behind a desk 
most of the day; however, he stated that he must travel to 
work and he had great difficulty riding in a subway or on a 
bus.  The veteran reported that he began having problems with 
his right foot approximately two years ago; at that time, he 
stated that he started to experience pins and needles in the 
right side of the foot, and he was tripping over everything.  
The veteran further reported that his doctor explained to him 
that he had bruised and damaged the nerves on the outside of 
the right foot; he noted that the doctor prescribed orthotics 
which he wore in each shoe.  

In March 1997, the VA received private treatment reports from 
Dr. Joseph Duggan, dated from December 1996 to February 1997, 
reflecting findings of pain in the right knee, right ankle 
and right foot.  Following an evaluation in December 1996, 
the pertinent diagnosis was painful forefoot varus secondary 
to compensation of degenerative joint disease, right knee.  
During a clinical evaluation in February 1997, the veteran 
reported increasing severity of the right knee disorder with 
ambulation; he also reported inability to walk long distances 
and participate in playing sports.  On examination, the 
veteran had painful range of motion in the right knee, right 
ankle, and right foot on ambulation; he also had painful 
gait.  It was noted that the veteran compensated forefoot 
varus, right foot.  The assessment was painful forefoot 
varus, secondary to compensation for degenerative disease of 
the right knee and functional limp length discrepancy.  Dr. 
Duggan recommended custom orthoses with lateral flange to 
prevent further deterioration of right foot and ankle.  

Also received in March 1997 was a private medical statement 
from William A. Unis, M.D., P.C., dated in February 1997, 
indicating that the veteran's symptoms were worsening in both 
knees.  Dr. Unis reported that the veteran's ability to 
ambulate was less because of pain and swelling in both knees; 
he noted that motion in the right knee was from 0 degrees to 
approximately 70 degrees.  Dr. Unis also reported that the 
veteran had patella crepitus and joint line tenderness in the 
right knee.  Dr. Unis noted that, because of the difficulties 
in both knees, the veteran had problems with the right foot; 
he further noted that symptoms had worsened since the 
previous year, and he felt that the percentage of disability 
for the right knee was 60 percent.  

Another medical statement was received from Dr. Joseph 
Duggan, D.P.M., dated in July 1997, wherein he indicated that 
a current physical examination revealed pain on range of 
motion of the right knee, inversion of the right ankle and 
inversion pain at the midtarsal joint of the right foot.  Dr. 
Duggan also reported that there was decreased muscle power on 
inversion of the foot, and a sensory neuropathy along the 
lateral aspect of the right foot; he noted that gait analysis 
revealed an antalgic gait with a drop foot of the right foot.  
A diagnosis of right limb length discrepancy, forefoot varus 
and drop foot with secondary nerve impairment was formulated.  
Dr. Duggan explained that the cited changes were seen as 
casually related to the trauma the veteran suffered to his 
right knee in 1963, and subsequent osteoarthritis and limb 
length changes.  Dr. Duggan stated that continual physical 
therapy and adjustments to custom orthoses were recommended.  

Received in February 1998 were private treatment reports 
dated from March 1996 to February 1998, showing ongoing 
treatment for the veteran's right knee disorder.  A treatment 
report dated in December 1997 noted that the veteran was not 
doing well with the right knee or the right foot; it was 
indicated that he had had orthotics placed but they were not 
really helping.  The examiner explained that the veteran had 
loss of motion in all planes in the foot with pain at 
extremes of motion, and he had noticed numbness in the outer 
part of the right foot.  In a medical statement dated in 
February 1998, Dr. Clifton G. Scaggs noted that orthoses 
prescribed in 1996 had helped.  He also noted knee surgery 
may be indicated in the future, and that it was felt that 
continued use of the orthoses and possibly a drop foot brace 
would be helpful.  Copies of the above treatment reports were 
again submitted in March 1998.  

Received in June 1998 were treatment reports from Dr. Clifton 
Scaggs, dated in May 1998, indicating that the veteran 
supinates on the right foot, risking ankle injury due to the 
right knee pathology.  Dr. Scaggs recommended high top shoes 
and lateral taps to discourage roll over effect.  

The veteran was afforded a VA compensation examination in 
October 1998, at which time he complained of chronic pain, 
stiffness, swelling, and locking of the right knee.  The 
veteran reported increased pain with prolonged sitting and 
wet weather; he stated that he needs frequent position change 
and medications.  The veteran indicated that he was currently 
taking Naprosyn for his right knee.  The veteran also 
reported twisting of the right ankle.  The veteran stated 
that he was able to walk without assistive device up to two 
blocks.  On examination, the right knee had a healed 
postoperative scar, medially.  Range of motion in the right 
knee was from 0 degrees to 60 degrees, with severe varus.  
The right ankle had plantar flexion to 20 degrees and 
dorsiflexion to 20 degrees.  The veteran had pain on motion 
in the right knee; he had edema and tenderness in the right 
knee, as well as in the right ankle median.  It was noted 
that the veteran was able to ambulate without assistive 
device with slightly antalgic gait on the right.  X-ray study 
revealed severe osteoarthritis in the right knee, and 
calcaneal spur in the right ankle.  The pertinent diagnoses 
were "plantar" osteoarthritis of the right knee, with large 
loose body; and right calcaneal spur.  

Received in January 2000 were VA progress notes dated from 
December 1998 to January 2000, which show that the veteran 
continued to receive clinical attention for his right knee 
disorder.  On October 13, 1999, the right knee was injected 
with Depo-Medrol and lidocaine.  During a clinical visit in 
January 2000, the veteran reported pain at rest and at night; 
he reported difficulty with stairs.  On examination, the 
right knee had a range of motion from 0 to 70 degrees, with 
some crepitus, and mild discomfort with patellar compression; 
the knee was stable with no effusion.  The pertinent 
diagnoses were degenerative joint disease, status post 
infection, and status post meniscectomy of the right knee.  

At his personal hearing in July 2000, the veteran indicated 
that he has continued to receive ongoing treatment for his 
right knee disorder ever since his surgery in service in 
1963; the veteran stated he was currently taking Naprosyn 
which was not really effective.  The veteran reported he had 
been warned that he would eventually develop arthritic 
condition in the right knee; he noted that he actually began 
experiencing increased problems with the right knee when he 
turned 55.  The veteran indicated that the knee was 
constantly painful; he noted that the knee had a tendency to 
lock up, especially during cold weather, and become even more 
painful.  The veteran explained that he tried wearing a knee 
brace about 5 to 6 years ago; however, the brace cut off his 
circulation and he was forced to discontinue its use.  The 
veteran indicated his right knee was constantly swollen, and 
he was always in pain; he stated that he was unable to squat, 
and he was unable to straighten out the knee.  The veteran 
reported that although his job was sedentary (he worked as a 
stockbroker), he had difficulty getting around.  The veteran 
indicated that he was unable to stand for more than 5 
minutes, or walk for more than 2 blocks.  

The veteran also testified that his right foot seemed to roll 
to the right and the ankle rolled to the right; as a result, 
he has tripped and fallen a couple of times.  The veteran 
indicated that he mostly had problems with stiffness and 
soreness in the right ankle.  The veteran indicated that, on 
a scale of 1 to 10, the pain in the right knee was 8/9 and 
the pain in the right ankle was 3 or 4.  He noted that 
doctors had not recommended any special type of shoe or 
support.  

Submitted at the hearing were VA progress notes dated from 
October 1999 to June 2000, reflecting ongoing clinical 
evaluation and treatment for several disabilities, including 
the right knee disorder.  The clinical findings pertaining to 
the right knee are similar to those previously reported in 
January 2000.  


B.  Legal analysis.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusions.  These regulations 
include, but are not limited to 38 C.F.R. §§ 4.1 and 4.2.  
Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners should 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (emphasis added).  The Board should consider the 
applicability of a higher rating for the entire period in 
which the appeal has been pending.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  When there is a question as to which 
of two evaluations should be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59.  The intent of 
the rating schedule is to recognize painful motion or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite undamaged joint.  38 
C.F.R. § 4.59.  

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . . [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, supra, at 592 ("under the regulations, the 
functional loss due to pain is to be rated at the same level 
as the functional loss where [motion] is impeded"); see also 
DeLuca v. Brown, 8 Vet. App. 202, 205 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 139 (1992).  

1.  Right knee injury with loose body.

The RO has rated the veteran's chondromalacia, left knee 
analogous to DC 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of, locking, pain, and effusion into the 
joint.  Under DC 5258, Cartilage, semilunar, dislocated, with 
frequent episodes of, locking, pain, and effusion into the 
joint, warrants a 20 percent disability rating, which is the 
highest rating under this schedular provision.  

The veteran may also be rated under DC 5257, Knee, other 
impairment of: including recurrent subluxation or lateral 
instability.  Under this code, a severe impairment warrants a 
30 percent disability rating; a moderate impairment warrants 
a 20 percent disability rating; and, a slight impairment of 
the knee warrants a 10 percent disability rating. 38 C.F.R. 
§ 4.71a, DC 5257.  

Other diagnostic codes applicable for the evaluation of knee 
impairment include 5260 for limitation of leg flexion, and 
5261 for the evaluation of limitation of leg extension.  
Limitation of flexion to 60 degrees is assigned a 
noncompensable evaluation.  Limitation of leg flexion to 45 
degrees is assigned a 10 percent rating, limitation of 
flexion to 30 degrees is assigned a 20 percent evaluation, 
and flexion limited to 15 degrees is assigned a 30 percent 
evaluation.  

Under Diagnostic Code 5261, extension limited to 45 degrees 
is assigned a 50 percent rating, the highest rating under 
this code.  Extension limited to 30 degrees is assigned a 40 
percent rating, extension limited to 20 degrees is assigned a 
30 percent rating, extension limited to 15 degrees is 
assigned a 20 percent rating, extension limited to 10 degrees 
is assigned a 10 percent rating, and extension limited to 5 
degrees is assigned a noncompensable evaluation.  Normal 
range of motion of the knee is from 0 degrees extension to 
140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  

The Board also observes that knee impairment may be 
considered under the provisions of Diagnostic Code 5256.  
This code, however, requires the presence of ankylosis.  
Since that condition has neither been shown nor alleged in 
this case, consideration of that code would be inappropriate.  

Based upon the foregoing medical evidence, it is clear that 
the current 20 percent rating provides adequate compensation 
for symptomatology associated with the veteran's right knee 
disorder, exclusive of arthritis for which a separate, 
compensable rating has been assigned.  It is significant to 
note that the veteran's service-connected right knee disorder 
is manifested by mild limitation of motion, with pain and 
crepitus shown on examination, and subjective complaints of 
constant pain, locking and swelling, especially with physical 
activities.  However, the medical evidence indicates that the 
veteran does not suffer from instability or subluxation of 
the right knee.  The 1998 VA examination specifically 
indicated that the right knee did not show any evidence of 
giving way; and stability was within normal limits.  
Subsequent progress notes dated in October 1999 and June 2000 
described the right knee as being stable; and these clinical 
findings are negative for any evidence of muscle atrophy, 
effusion or erythema.  Further, the medical evidence 
indicates that the veteran's range of motion of his right 
knee precludes consideration of a higher rating under the 
Diagnostic Codes governing ankylosis and limitation of 
flexion and extension; that is, his right knee is not 
ankylosed, the flexion in the knee is not limited to 30 
degrees and his extension is not limited to 15 degrees.  See 
Diagnostic Codes 5256, 5260, 5261.  There is also no evidence 
of malunion of the tibia and fibula in the right knee to 
satisfy the criteria for Diagnostic Code 5262.  Accordingly, 
given the evidence of record, an increased evaluation is not 
warranted under these provisions.  

In this regard, the Board notes that the currently assigned 
20 percent disability rating under diagnostic code 5258 is 
the highest evaluation provided for under that code; thus, 
while the veteran continues to experience pain and locking in 
the right knee, there is no higher evaluation that can be 
considered under this diagnostic code.  As noted above, we 
have considered evaluating the disability under other 
diagnostic codes applicable for disabilities of the knee; 
however, the Board notes that the veteran does not 
demonstrate any objective evidence of ankylosis or impairment 
of the tibia and fibula, or limitation of motion to warrant a 
higher evaluation in excess of 20 percent.  Because the 
veteran's knee impairment is rated under Diagnostic Code 
5258, a code that is not predicated solely on loss of range 
of motion, 38 C.F.R. §§ 4.40 and 4.45 regarding functional 
loss due to pain do not apply.  See Johnson v. Brown, 9 Vet. 
App. 7, 11 (1996).  

Accordingly, a 20 percent evaluation accurately reflects the 
disability picture associated with the veteran's right knee 
disorder.  Therefore, we conclude that there is no doubt to 
be resolved, and an increased schedular evaluation may not be 
assigned at this time for the right knee injury.  

2.  Osteoarthritis of the right knee.

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97, held that a claimant who has arthritis and instability of 
the knee might be rated separately under Diagnostic Codes 
5003 and 5257, citing Esteban.  The Board recognizes that the 
veteran is not shown to have instability of the right knee.  
However, in a subsequent VA General Counsel opinion, it was 
held that a separate rating for arthritis could also be based 
on x-ray findings and painful motion under 38 C.F.R. § 4.59.  
In Hicks v. Brown, 8 Vet. App. 417 (1995), the Court noted 
that Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem painful 
motion of a major joint or group of minor joints caused by 
degenerative arthritis that is established by x-ray evidence 
to be limited motion even though a range of motion may be 
possible beyond the point when pain sets in.  The knee is 
considered a major joint.  38 C.F.R. § 4.45(f).  

Traumatic arthritis, substantiated by x-ray findings, is 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1999).  Degenerative arthritis, if 
substantiated by x-ray findings, is rated pursuant to the 
criteria given under Diagnostic Code 5003 that provides for 
rating the disability on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  A 20 percent evaluation requires x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
The ratings based on x-ray findings are not to be combined 
with ratings based on limitation of motion.  

In this case, the October 1998 VA examination report shows 
that the veteran has additional loss of range of motion due 
to pain on use, excess fatigability, incoordination and pain 
on movement and degenerative arthritis of the right knee 
visualized on x-ray and diagnosed by the examiner.  Based on 
these findings, in January 1999, the RO granted service 
connection for "plantar" osteoarthritis of the right knee 
and assigned a separate 10 percent disability evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010, effective from 
August 28, 1997.  The Board finds that the veteran is, thus, 
being properly compensated for painful motion by this 
separate 10 percent evaluation.  A 20 percent disabling 
rating for arthritis is not appropriate as the veteran does 
not have limitation of motion to the degrees required by the 
rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.  Under these provisions, zero percent ratings are 
appropriate when extension is limited to 5 degrees or flexion 
is limited to 60 degrees.  Id.  However, there is no basis 
upon which to predicate assignment of a disability rating in 
excess of 10 percent under Diagnostic Codes 5010, from August 
28, 1997.  

The Board emphasizes that it does not doubt the sincerity of 
the veteran's claim that his right knee disorder results in 
significant impairment.  However, under the applicable 
diagnostic criteria that the Board must consider, the 
preponderance of the evidence is against his claim of 
entitlement to a rating in excess of 20 percent for right 
knee injury with loose body (and a separate rating in excess 
of 10 percent for "plantar" osteoarthritis, from August 28, 
1997).  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 5107.  

3.  Right foot condition with ankle problems.

The RO granted service connection for a right foot condition 
with ankle problems and assigned a 10 percent disability 
rating under Diagnostic Code 5284, effective July 21, 1994, 
the date of the claim for secondary service connection.  
Under 38 C.F.R. § 4.71a, DC 5284, pertaining to foot 
injuries, loss of use of the foot warrants a 40 percent 
rating, severe disability warrants a 30 percent rating, 
moderately severe disability warrants a 20 percent rating and 
moderate disability warrants a 10 percent rating.  

In the Board's judgment, review of the totality of the 
medical evidence fails to demonstrate that the veteran's 
right foot and ankle disorder warrants an evaluation in 
excess of 10 percent.  Medical evidence shows that the 
veteran's symptomatology includes a full dorsiflexion, but a 
limited plantar flexion of 20 degrees, with foot and ankle 
pain, tenderness and weakness.  Normal range of motion is 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  The Board finds that the veteran 
presents no more than moderate limitation of motion under 
this regulation.  Although a VA examiner reported the veteran 
had a slightly antalgic gait on the right, there is no 
medical evidence of functional loss due to pain.  Therefore, 
a higher evaluation for pain is not appropriate.  See DeLuca 
v. Brown, 8 Vet. App. at 206-207.  In light of the foregoing, 
the Board finds that the severity of the veteran's right 
ankle and foot disability is no more than moderate, 
consistent with a 10 percent rating under DC 5284.  

Analysis of the veteran's symptoms under other provisions 
including DCs pertaining to ankle or foot disorders cannot 
provide a higher evaluation for the veteran's disorder.  For 
example, because the limitation of right ankle motion is 
moderate but not marked, a higher evaluation is not available 
under DC 5271.  Furthermore, as the veteran is not shown to 
have right ankle ankylosis, malunion of the os calsis or 
astragalus, or astragalectomy, DCs 5270 to 5274 are not 
appropriate.  Similarly, the veteran is not diagnosed with 
flatfoot, weak foot, claw foot, or malunion or nonunion of 
tarsal or metatarsal bones, so DCs 5276, 5277, 5278, and 5283 
are not appropriate.  Therefore, the Board finds that the 
evidence of record supports an evaluation of no more than 10 
percent for a right ankle and foot disability.  


ORDER

Entitlement to an evaluation in excess of 20 percent for 
right knee injury with loose body is denied.  

Entitlement to an evaluation in excess of 10 percent for 
"plantar" osteoarthritis, right knee, is denied.  

Entitlement to an evaluation in excess of 10 percent for a 
right foot disorder with ankle problems is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

